Action for damages for breach of contract of employment. General motion for a new trial on usual grounds.
The defendant employed the plaintiff as caretaker of her summer place at Waldoboro for the season of 1926, beginning June 6th and ending October 15th. Wages were fixed at $95 a month and board.
June 12, 1926, the defendant discharged the plaintiff with a week's notice, the employment ending June 19th following. To the plaintiff's suit for damages arising out of the discharge, the defendant pleads accord and satisfaction and reasonable cause for discharge based on incompetency and unfaithful performance of duty. Upon these issues the verdict was for the plaintiff for $300.
Accord and satisfaction is not established. The weight of the evidence negatives this defense.
George A. Cowan, for plaintiff.
Harold R. Smith and Weston M. Hilton, for defendant.
Reasonable cause for discharge as claimed by the defendant finds proof in the doubtful gossip and criticism of fellow servants and neighbors. The jury gave little credence to this evidence. No sufficient reason appears to question the correctness of their conclusion on this issue.
The rule of damages not being violated, the mandate is Motion overruled.